Exhibit 10.1

 

  Borrower:   WILLIAM LYON HOMES, INC.   Loan No.:   7600004024

EXTENSION AND MODIFICATION AGREEMENT

THIS EXTENSION AND MODIFICATION AGREEMENT (the “Amendment”) is for reference
purposes dated August 2, 2007, and is effective as of July 10, 2007, by and
between WILLIAM LYON HOMES, INC., a California corporation (“Owner”), and
CALIFORNIA NATIONAL BANK, a national banking association (“Lender”).

R E C I T A L S

A. Owner and Lender entered into that certain Borrowing Base Revolving Line of
Credit Agreement dated July 10, 2006 (the “Loan Agreement”), pursuant to which
Lender agreed to extend to Owner a maximum Commitment of $50,000,000.00 (the
“Loan”), upon the terms and conditions set forth in said Loan Agreement, for the
purpose of providing funds for financing the development of certain Approved
Subdivisions and construction of Improvements thereon. The Loan is evidenced by
that certain Borrowing Base Secured Promissory Note dated July 10, 2006 in the
principal amount of $50,000,000.00 made by Owner in favor of Lender (the
“Note”). The Loan, the Loan Agreement and the Note are secured by, among other
things, certain Deeds of Trust, executed by Owner, as “Trustor” in favor of
Lender, as “Beneficiary,” encumbering the Approved Subdivisions and Improvements
more particularly described therein. The Deeds of Trust securing the Loan and
executed by Owner as of the dated of this Agreement are set forth on Schedule 1
hereto. The Deeds of Trust and all other documents executed and delivered by
Owner in connection with the Loan and the Note which provide security for the
Loan are hereinafter collectively referred to as the “Security Documents.” The
Note, the Loan Agreement, the Security Documents and all other documents
executed by or on behalf of Owner in connection with the Loan are hereinafter
collectively referred to as the “Loan Documents.” Unless otherwise defined
herein, capitalized terms used in this Amendment shall have the same meanings as
set forth in the Loan Agreement and the Note.

B. Lender is the holder of the Note, and the secured party under each and all of
the Security Documents.

C. As of the date hereof, the outstanding principal balance of the Note is
Seventeen Million Six Hundred Eighty-one Thousand Two Hundred Thirty-five and
02/100 Dollars ($17,681,235.02) and Thirty-two Million Three Hundred Eighteen
Thousand Seven Hundred Sixty-four and 98/100 Dollars ($32,318,764.98) remains
undisbursed.

D. The current Maturity Date of the Note is July 10, 2007, at which time the
Loan is to be termed out to the Term Out Maturity Date. Pursuant to
Section 2.1(g) of the loan Agreement, Owner has requested an extension of the
Maturity Date for an additional twelve month period, to July 10, 2008. Lender is
willing to accommodate Owner by extending the Maturity Date of the Note as
hereinafter set forth, subject to the terms and requirements hereinafter
described.



--------------------------------------------------------------------------------

E. Owner and Lender now desire to extend the Maturity Date of the Note and to
make certain other modifications to the Note and the Loan Agreement in
consideration of Owner’s agreements hereinafter described and payment to Lender
of the sums hereinafter described.

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Owner and Lender hereby agree as follows:

1. Extension of Note. Subject to the satisfaction of the conditions precedent
set forth in Section 2 hereafter, the Maturity Date of the Note is extended to
July 10, 2008.

2. Minimum Liquidity. Section 7.4 of the Loan Agreement is deleted in its
entirety and replaced with the following:

“7.4 Minimum Liquidity. WLH shall maintain at all times Available Liquidity of
no less than Twenty Million Dollars ($20,000,000), of which no less than
$10,000,000 shall consist of aggregate unpledged, unreserved, and unrestricted
cash and Cash Equivalent Investments.”

3. Conditions Precedent. In consideration of and as a condition to Lender
granting to Owner the extension of the Maturity Date, the following conditions
precedent and other requirements of Lender set forth herein shall have been
satisfied:

(a) Owner shall deposit with Lender concurrently with its execution and delivery
of this Amendment:

(i) A Reaffirmation of Guarantees, fully executed by William Lyon Homes, a
Delaware corporation; and

(ii) Any and all additional documents and items as Lender may reasonably require
in connection with this Amendment.

(b) Owner shall pay or cause to be paid to Lender on or before its execution and
delivery of this Amendment:

(i) The annual facility fee payable on the Facility Anniversary Date as provided
in Section 2.8(a) of the Loan Agreement; and

(ii) All legal, title, escrow, documentation, and other costs incurred by or on
behalf of Lender in connection with this transaction including without
limitation, the preparation of this Amendment and all other documents prepared
in connection herewith.

4. Application of Payments. From and after the date of this Amendment, all
payments under the Note shall be applied in accordance with its terms and the
terms of the Loan Agreement.

 

-2-



--------------------------------------------------------------------------------

5. Reaffirmations. Owner hereby reaffirms to Lender the continued truth and
accuracy of the representations and warranties made by Owner in the Loan
Agreement and each and all of the other Loan Documents, with the understanding
that Lender is relying upon the continued truth and accuracy of all such
representations and warranties in entering into this Amendment. Owner hereby
further affirms and certifies that as of the date of this Amendment, no default
or Event of Default as described in the Note, the Loan Agreement or any of the
other Loan Documents exists or would be existing with the passage of time or the
giving of notice or both.

6. Acknowledgments and Waivers.

(a) Owner acknowledges and confirms that it is fully liable under the Note, as
amended hereby, including, without limitation, that it is obligated to pay all
amounts of principal and interest, late charges, and other sums which may now or
hereafter become due and owing under the Note, as amended hereby, and all taxes,
insurance premiums and other sums that may be due and payable under the
provisions of the Deeds of Trust and other Loan Documents; Owner acknowledges
and admits the indebtedness evidenced by the Note, as amended hereby, and
unconditionally promises and agrees to pay the same with interest thereon within
the time and in the manner required in the Note, as amended hereby, together
with attorneys’ fees, costs of collection, and any other sums secured by the
Deeds of Trust and other Security Documents; and Owner further acknowledges and
agrees that upon any default or Event of Default under the Note or any of the
other Loan Documents from and after the date of this Amendment, Lender, in
addition to any other rights it may have under the Loan Documents, at law or in
equity, shall have the right to declare the entire unpaid balance of principal
and interest under the Note immediately due and payable.

(b) Owner, on behalf of itself and on behalf of its officers, directors,
shareholders, agents, employees, successors and assigns (collectively, the
“Owner Parties”), and each of them, and anyone claiming through or under them,
hereby releases, acquits and forever discharges Lender and its principals,
officers, directors, shareholders, agents, employees, successors and assigns
(collectively, the “Lender Parties”) and each of them, of and from any and all
claims, causes of action in law or equity, suits, debts, liens, obligations,
promises, demands, liabilities, damages, losses, costs and expenses of every
nature, character and description whatsoever in existence as of the execution of
this Amendment, known or unknown, fixed or contingent, which the Owner Parties,
or any of them, may have or may hereafter acquire against the Lender Parties and
each of them based on or arising out of the Note, the Loan Agreement, the other
Loan Documents, this Amendment and the transactions contemplated by said
documents, existing prior to the date of this Amendment. With respect to the
foregoing release, Owner, on behalf of itself and on behalf of the Owner Parties
and each of them hereby acknowledges and waives the provisions of California
Civil Code Section 1542, which states:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

-3-



--------------------------------------------------------------------------------

Owner acknowledges that it has been advised or has had the opportunity to be
advised by its attorneys concerning the foregoing, and in light thereof,
expressly acknowledges the aforementioned waiver and release of any and all
rights it may have under California Civil Code Section 1542 or any other State
or Federal statute or legal principle of similar effect with respect to the
foregoing.

(c) In further consideration of the extension of the Maturity Date under the
Note, the provisions of Section 3511 of the Commercial Code of California
requiring presentment of said Note to Owner, demand of payment, protest, notice,
notice of dishonor, and notice of nonpayment are hereby waived.

7. Independent Security. Owner hereby agrees that any and all security for the
Note including, without limitation, each Deed of Trust, may be enforced by
Lender concurrently or independently in such order as Lender may determine; and
with reference to any such security in addition to each Deed of Trust, Lender
may, without consent of or notice to Owner, exchange, substitute or release such
security without affecting the liability of Owner, and Lender may release any
one or more parties hereto or to the above obligation, or permit the liability
of said party or parties to terminate without affecting the liability of any
other party or parties liable thereon.

8. Amendment Not a Novation; Ratification. This Amendment is an extension and
deferment only, and not a novation. Except as modified by this Amendment, the
terms and provisions of the Note, the Loan Agreement, the Deeds of Trust and
each and all of the other Loan Documents are hereby ratified and affirmed in all
respects by the parties hereto, and shall remain binding and controlling on the
parties.

9. Reaffirmation of Environmental Indemnity Agreement. In connection with the
Loan, Owner executed an Environmental Indemnity Agreement in favor of Lender
dated July 10, 2006. Owner hereby reaffirms that the terms, covenants,
conditions and obligations of the Environmental Indemnity Agreement remain
binding upon Owner and are in full force and effect, notwithstanding the
modification of the Loan Documents pursuant to this Amendment.

10. Miscellaneous. Owner and Lender agree to deliver such additional documents
and instruments and to do or cause to be done such other acts and things as may
be reasonably necessary to assure the parties hereto of the benefit of the
agreements contained in this Amendment. This Amendment constitutes the entire
agreement between the parties with respect to the subject matter hereof. Each of
the parties to this Amendment acknowledges that it has had the opportunity to
seek legal advice as to the terms of this Amendment, and this Amendment shall be
construed fairly as to each of the parties, regardless of which party prepared
this Amendment. Neither this Amendment nor any of the provisions hereof may be
changed, waived, discharged or terminated, except by an instrument in writing
signed by the party against whom the enforcement of the change, waiver,
discharge or termination is sought. No waiver of any right hereunder shall
constitute waiver of any other or future right. In any dispute arising out of or
related to this Amendment or any of the terms and provisions contained herein,
the prevailing party in such dispute shall be entitled to recover from the
losing party, in addition to any other relief, all attorneys’ fees and costs
incurred by the prevailing party in connection with said dispute. All provisions
of this Amendment shall be binding upon and inure to the benefit of

 

-4-



--------------------------------------------------------------------------------

and be enforceable by the parties hereto and their respective heirs, legal
representatives, successors and assigns. This Amendment shall be governed by and
construed in accordance with the laws of the State of California.

[SIGNATURE PAGE FOLLOWS]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

LENDER:   CALIFORNIA NATIONAL BANK,   a national banking association   By:  

/s/ Andrew Zinn

  Name:   Andrew Zinn   Its:   Vice President OWNER:   WILLIAM LYON HOMES, INC.,
  a California corporation   By:  

/s/ Richard S. Robinson

  Name:  

Richard S. Robinson

  Title:  

Senior Vice President

  By:  

/s/ Michael D. Grubbs

  Name:  

Michael D. Grubbs

  Title:  

Senior Vice President

 

-6-



--------------------------------------------------------------------------------

SCHEDULE 1

DEEDS OF TRUST

 

1. Verona – Construction Loan Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing dated July 10, 2006, by William Lyon
Homes, Inc., a California corporation, as Trustor, in favor of California
National Bank, a national banking association, as Beneficiary, and recorded in
the Official Records of Sacramento County on July 25, 2006 at Book 20060725,
Page 2243.

 

2. Kingwood – Construction Loan Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing dated July 10, 2006, by William Lyon
Homes, Inc., a California corporation, as Trustor, in favor of California
National Bank, a national banking association, as Beneficiary, and recorded in
the Official Records of Clark County, Nevada on July 25, 2006, as Instrument No.
20060725-0004149.

 

3. Serafina –

a. Construction Loan Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing dated July 10, 2006, by William Lyon Homes, Inc., a
California corporation, as Trustor, in favor of California National Bank, a
national banking association, as Beneficiary, and recorded in the Official
Records of Riverside County, California on August 7, 2006, as Document Number
2006-0578867.

b. First Amendment to Construction Loan Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing dated January 16, 2007, by William
Lyon Homes, Inc., a California corporation, as Trustor, in favor of California
National Bank, a national banking association, as Beneficiary, and recorded in
the Official Records of Riverside County on January 24, 2007, as Document Number
2007-0055265.

c. Second Amendment to Construction Loan Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing dated June 6, 2007, by William Lyon
Homes, Inc., a California corporation, as Trustor, in favor of California
National Bank, a national banking association, as Beneficiary, and recorded in
the Official Records of Riverside County on June 29, 2007, as Document Number
2007-0429419.

 

4. Sage Court – Construction Loan Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing dated July 23, 2007, by William Lyon
Homes, Inc., a California corporation, as Trustor, in favor of California
National Bank, a national banking association, as Beneficiary, and recorded in
the Official Records of Los Angeles County, California on July 25, 2007, as
Instrument Number 07-1753723.